 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDKogy's Inc. and Evelyn M. Christy. Case 7-CA-2050721 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 19 August 1983 Administrative Law JudgeGeorge Norman issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions andboth a supporting and response brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.Contrary to the judge, we find that the Respond-ent did not violate Section 8(a)(1) of the Act byconstructively discharging employees Cathy Ray-mond, Laurie Clark, Jeannette Alvaro, KathleenSutton, and Evelyn M. Christy because they en-gaged in protected concerted activity.On 31 March 1982 the Respondent's part-owner,president, and secretary-treasurer, Bean, met withhis day staff to set forth new rules and enforceextant rules relating to working conditions. Thenew rules related to drop time, prohibition againstswitching late station, checking side work, and dis-charge for the second occurrence of wearing an in-complete uniform. Furthermore, Bean told employ-ees that it was his restaurant and he would run ithis way, that these were the rules and there wouldbe no discussion as there had always been in thepast, including no discussion with regard to hisfiring of employee Fell.' After the meeting the fiveaforenamed employees terminated their employ-ment.The judge found that these employees left be-cause they could not work under the conditionslaid down by Bean, particularly the prohibitionagainst discussing work-related matters amongthemselves. He further found that, based on Bean'stake-it-or-leave-it statements and the testimony ofthe employees that they therefore felt unwanted,Bean intended and expected a few employees toleave after the meeting. He concluded that, by pro-hibiting the employees from discussing Fell's dis-charge and other work-related matters, Bean condi-1 We find, in concurrence with the judge, that the promulgation ofthese rules violated Sec. 8(a)(1) of the Act.tioned the employees' continued employment ontheir abandonment of their Section 7 rights.We do not agree with this conclusion. TheBoard has held2 that a two-pronged test must bemet to establish a constructive discharge: "First,the burdens imposed upon the employee mustcause, and be intended to cause, a change in hisworking conditions so difficult or unpleasant as toforce him to resign"; second, the resultant burdensmust be due to the employee's union activities.In the instant case, we do not find that the workrules imposed such difficult or unpleasant burdenson employees that they were compelled to quit norwas there such an intention on the part of Bean.Hoerner Waldorf Corp.3 relied on by the judge isdistinguishable. It involved an employee known bythe company to be an avid union supporter whosecontinued employment was conditioned by the em-ployer on his compliance with a no-solicitation ruleby which no other employee had to abide. The.Board in Hoerner found that the employee's quit-ting rather than be the single follower of the no-solicitation rule constituted a constructive dis-charge.In the instant case the Respondent's take-it-or-leave-it statements were made to all employees at-tending the staff meeting and were not, as inHoerner, intended to induce specific individuals tosuffer coercive adverse conditions or to quit. Al-though we agree with the judge that the rules pro-mulgated by Bean were discriminatorily motivatedand a violation of the Act, the Board has longheld4 that there is no constructive discharge whenan employee quits in protest against unfair laborpractices. Accordingly, even granting that the fiveemployees quit in response to the promulgation ofrules which were violative of the Act, we do notfind this to be a constructive discharge but merelyan act of protest by the employees.ORDERThe National Labor Relations Board orders thatthe Respondent, Kogy's Inc., Troy, Michigan, itsofficers, agents, successors, and assigns, shall1. Cease and desist from(a)Discharging its employees for engaging in ac-tivities protected under Section 7 of the Act.(b)Giving force or effect to any of the newrules, procedures, or disciplines promulgated on 31March 1982.(c)In any like or related manner interferingwith, restraining, or coercing employees in the ex-2 Crystal Princeton Refining Co, 222 NLRB 1068, 1069 (1976); ValleyWest Welding Co., 265 NLRB 1597 (1982).3 227 NLRB 612 (1976)4 Valley West Welding Co., supra at 1599272 NLRB No. 26 KOGY'S INC203ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Offer Sharon Fell immediate and full rein-statement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and makeher whole for any loss of earnings and other bene-fits suffered as a result of the discrimination againsther, in the manner set forth in the remedy sectionof the decision(b)Expunge from its records any reference tothe termination of Sharon Fell, notify her in writ-ing that this has been done and that evidence ofthis unlawful conduct will not be used as a basisfor future discipline against her(c)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder(d)Post at its office and place of business atTroy, Michigan, copies of the attached noticemarked "Appendix "5 Copies of the notice, onforms provided by the Regional Director forRegion 7, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and main-tained for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily posted Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material5 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Nabona] Labor Relations Board shall read Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the National Labor Relations Board'APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT discharge any of our employees ifthey engage in protected concerted activities fortheir mutual aid and protectionWE WILL NOT give any force or effect to thenew rules, procedures, or discipline promulgatedon 31 March 1982WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL offer Sharon Fell immediate and fullreinstatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed and WEWILL make her whole for any loss of earnings andother benefits resulting from her discharge, less anynet interim earnings, plus interestWE WILL expunge from our records any refer-ence to the discharge of employee Sharon Fell, andnotify her in writing that this has been done andthat evidence of this unlawful conduct will not beused as a basis for future discipline against herKOGY'S INCDECISIONSTATEMENT OF THE CASEGEORGE NORMAN, Administrative Law Judge Thetrial in this case was conducted before me in Detroit,Michigan, on May 4 and 5, 1983 The complaint andnotice of hearing which was issued by the Acting Re-gional Director for Region 7 was based on a charge filedby Evelyn M Christy on April 6, 1982, alleging that onMarch 30, 1982, Kogy's, Inc (Respondent) dischargedemployee Sharon Fell because of Fell's alleged protectedactivity The complaint further alleges that on March 31,1981, Respondent, in order to discourage protected ac-tivity, promulgated rules and penalties corresponding forthe violations thereof, and that on the same date Re-spondent constructively discharged Christy and fellowemployees Cathy Raymond, Laurie Clark, JeannetteAlvaro, and Kathleen Sutton Respondent denies the sub-stantive allegations of the complaintThe parties were afforded full opportunity to be heard,to call, to examine and cross-examine witnesses, and tointroduce relevant evidence Posthearing briefs havebeen received from the General Counsel and Respond-entOn the entire record and based on my observation ofthe witnesses and in consideration of the briefs, I makethe followingFINDINGS OF FACTI JURISDICTIONRespondent is a corporation organized under and exist-ing by virtue of the laws of the State of Michigan It has 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintained its only office and place of business at 755West Big Beaver, in Troy, Michigan, where it has beenengaged in the business of operating a restaurant Duringthe 12 months preceding the events of the complaint,which period is representative of its operations during allthe times material, Respondent, in the course and con-duct of its business operations, had gross revenues inexcess of $500,000 and purchased and caused to be trans-ported and delivered to its Troy place of business, alco-holic beverages and other goods and materials valued inexcess of $50,000 which goods and materials are trans-ported and delivered to said place of business in Troy,Michigan, and received from the Michigan Liquor Con-trol Commission, located in the State of Michigan, whichhad received the said goods and materials delivered toRespondent directly from points located outside theState of Michigan Respondent admits, and I find, that itis engaged in commerce within the meaning of Section2(2), (6), and (7) of the ActII THE ALLEGED UNFAIR LABOR PRACTICESFactsIn April 1981, Carl Arenson, Frederick Bean, and hisfather purchased Kogy's Bean and his father had previ-ously been in the foundry business and they had no pre-vious experience in the ownership and management of arestaurant Arenson, on the other hand, had been associ-ated with and managed a restaurant for about 25 to 30years For the first 8 months or so that Kogy's was inoperation, Frederick Bean handled the administrativeand financial aspects of the business, and Arenson man-aged the day-to-day operations About December 1981,the restaurant was suffering severe losses and Arensonhad begun to have personal and emotional problemswhich affected his ability to manage the restaurantArenson was frequently absent from his work and wouldfrequently disappear In March 1982, Arenson's relation-ship with the restaurant was terminated by the Beans andFrederick Bean was forced to manage the restaurant atthe same time he was learning how to manage the restau-rantOn the morning of March 26, 1982,1 Bean conducted ameeting of the restaurant employees to advise them of achange in management At the meeting Bean also ad-vised the employees that his door was always open andthat he would meet with restaurant employees who hadproblems or concerns at any time or place During theafternoon of March 26, employees Evelyn Christy,Sharon Fell, and Cathy Raymond met with Bean in hisoffice to express their concern about the way they werebeing treated by Hostess/Manager Trish Groat Theytold Bean that Groat used foul language, treated themwithout respect, threatened them at times with dischargefor incomplete uniforms or improper hair style, and as-signed tables unfairly Bean responded that he was awareof the situation and had been and would continue towork with Groat to improve her management skillsDuring the meeting, Bean received a telephone call fromGroat who knew that the three employees were in1 All events herein occurred in 1982 unless otherwise statedBean's office She asked Bean who was in the office andBean told her She then told Bean that Fell had not com-pleted her side work After the telephone call Bean ad-vised Fell that Groat had said that she and Jackie, an-other waitress, had not done their side work Fell repliedthat she had left a few tartar sauce cups uncovered in therefrigerator because customers were still in the restaurantand she thought they would be used Bean told her to godown and take care of it after the meeting 2After the waitresses left Bean's office, Bean telephonedGroat and told her in reply to her question what thethree waitresses wanted, that they had discussed withhim the overall feelings about working on the floor,which involved Groat, but that they were not seekingher discharge and he did not undermine her authorityBean then went downstairs to the restaurant and foundthat Groat had already left, leaving her keys behindBean was told by the other employees that Groat hadstormed out in a huff He then telephoned Groat at homelater that afternoon because he knew she was upset andangry She was crying when she answered the telephoneShe told Bean that she was never coming back, did notwant to work there any longer, and was going to quitGroat also said she was upset because the girls had goneover her head Bean explained that they had not goneover her head, they were not seeking her discharge, andhe would work out the problems with her He told herthat due to his own inexperience he very much neededher to remain on the job She finally agreed to return onMonday Groat then told Bean that Fell did not com-plete her side work and she would have to be fired Beantold Groat that he would not fire anyone for somethinglike that but would have Fell come in for a meeting onMonday, Fell's day offBean decided to have a meeting with Fell and Groatin part to show Groat his support for her and to impressFell, and have Fell pass the message along to other em-ployees, that Groat's orders were to be followed andthat he was trying to establish a good relationship withthe employees Bean telephoned Fell that night and toldher to report for a meeting Monday, knowing it wasFell's day offAfter receiving the telephone call from Bean onFriday night, Fell called Groat at home and asked Groatwhat the meeting was going to be about Groat said thatFell should know how upset she was when they wentupstairs to talk to Bean about her over her head and thatthey would be sorry Groat told Fell to spread the wordthat Bean had given her more authority and that she hadquit but Bean had rehired her because he needed her andcould always replace a waitress 3On Monday, March 29, when Fell arrived for hermeeting, a birthday celebration was underway for LaurieClark at a table in the bar area and most of the day wait-2 Fell's side work for that day consisted of wiping off the refrigeratorwhich she had done, and covering the tartar sauces which she said shedid as Instructed after leaving Bean's office3 Bean testified that sometime before the Monday meeting, although hecould not remember when or in what context the comments were madeGroat told him that she did not want Fell fired over the side work incident and not to bother with the Monday meeting KOGY'S INC205resses were present Fell joined the group for a brieftime and stated that she was there for a meeting withBean and Groat and that she was nervous She thenwent to the office for the meetingAccording to Fell, Bean asked her what she had toldhim about doing her side work on Friday and she saidshe had told him that she had done it Fell asked if Beanintended to have a meeting with her partner Jackie forthat evening who was also responsible along with Fellfor doing the side work and Bean replied that he did notknow anything about Jackie Bean then smiled and saidthey were going to start to work together and makethings work He then said that the meeting was overFell testified that she was relieved that she had not beenfired and remarked, "You mean you called me in on myday off for this?" and smiled Bean smiled back and FellleftAccording to Bean, there was no discussion of whathad been said on Friday about the side work and that atthis meeting Fell indicated that she was not sure whethershe had finished her side work or not Bean said thatthey would put that question aside, and that she was notbeing terminated and that she should not allow the situa-tion to happen again Fell asked if she could join thebirthday celebration and Bean told her she could Beantestified that Fell said, "I can't believe you called me injust for this" Bean said he responded that he was gladshe did come in and the meeting was over Bean furthertestified that after Fell left, Groat told Bean that hecould have terminated Fell for that statement alone be-cause she showed him no respect Bean replied that itwas okay because he had gotten his point acrossAfter the meeting with Bean and Groat, Fell rejoinedthe birthday celebration She told the others that themeeting had been about her side work and expressedrelief that she had not been fired In response to a com-ment by Clark that Bean was their savior, Fell nodded inagreement Fell said that she probably made the com-ment that she could not believe that she was called in forthat meeting as an expression of relief because she hadanticipated more serious consequences 4On the following day, Sharon Fell went back to work,and late that afternoon Groat told Bean that she hadheard from another employee that at the birthday cele-bration, after the meeting with Fell, Fell told the othersthat she had made a fool of Bean and that he did notknow anything about running a restaurant and called himan "ass hole" Bean testified that he decided to terminateFell on the basis of those alleged commentsBean telephoned Fell at home that evening and in-formed her that she was terminated He told her that hedid not appreciate her going down after the meeting andtalking with her friends and being disrespectful abouthim Fell told Bean that she had not been disrespectfulbut Bean told her that he did not want to hear anythingshe had to say, that she was terminated and was not tocome into the restaurant, and that he would mail her4 Employee Dawn Omilion, who was called by Respondent as a witness and was present at the birthday celebration, was not, on direct examillation, questioned on this pointcheck 5 Later that night Bean received a telephone callfrom Groat wherein she told him that some of the em-ployees were up-in-arms about Fell's discharge Beansaid there was nothing he could do at the time and thathe would resolve it in the morning 6The day-shift waitresses decided to meet at Big Boys'Restaurant, adjacent to Respondent's restaurant, beforework on March 31, to discuss Fell's discharge and itsimpact on their own job security However, they did notdiscuss those issues because Christy had learned fromTom Allen, the night manager, that Dawn Omilion hadreported the meeting to Groat and they did not want totalk in Omilion's presence Allen also advised Christy notto have the meeting because they could all be fired Beanlearned of the Big Boys' meeting that morning and as-sumed it was to discuss Fell's discharge Bean noticedthat some of the waitresses were not there as early asusual, although no one was late for workEither on Tuesday night after the telephone call fromGroat or on Wednesday morning, Bean decided hewould write out a set of rules and hold the meetingWednesday morning to inform the staff that he was incharge and that this was how things would be 7 Beandid not hold a similar meeting for the night staff Therules as to drop time, no switching of late station, check-ing the side work, and discharge for the second instanceof wearing an incomplete uniform were new Respond-ent's own witnesses admitted the other rules which hadalready existed in some form were not enforced and, onMarch 31, the rules were made stronger and tighterAt the meeting on March 31 Bean was quite upset Hesaid that it was his restaurant and he would run it hisway and that these were the rules and there would be nodiscussion as there had always been in the past Beansaid it had been his decision to fire Fell and there wouldbe no discussion about it The witnesses for the GeneralCounsel testified that Bean told the employees that theywere not to meet or discuss restaurant matters in or outof work or they would be fired and if they did not like itthey could leave Bean also stated that if he heard thatany of his mandates were violated by any employee, theemployee would be fired on the spot without discussionRespondent's employee witnesses testified that Bean toldthem not to discuss business matters inside the restaurant,or while customers were in the restaurant, during work-ing hours After the meeting, employees Christy, Alvaro,Sutton, Raymond, and Clark left because they felt theycould not work under the conditions promulgated byBean, most particularly, the rule against the discussion ofbusiness matters among themselves The rule prohibiting5 Bean admitted he did not give Fell much of an opportunity to explain other than to make a general denial Bean also stated that he believed Groat and not Fell with respect to what was said and acted solelyon the statement to him by Groat6 Bean testified that on learning of the employees' reaction to Fell sdischarge he felt very uncomfortable because now he had another problem to deal with and was feeling quite sensitive about his authority andcontrol in the restaurant because of his lack of experience He said he feltinsecure and out of control7 Bean testified that it was a series of events which led him to writethe rules and hold the meeting, but he admitted that the straw thatbroke the camel s back and led to the meeting to announce the rules washis learning that the employees were up In-arms about Fell s discharge 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrading of the late station was a hardship for those whocould not stay late and those who wished to work extrahours for extra money.III. DISCUSSION AND CONCLUSIONSWhat we have here is a situation of Respondent's part-owner, president, and secretary-treasurer Frederick M.Bean being thrust into the position of managing the res-taurant on his own (without Arenson), even though hehad no previous restaurant experience. He was forced torely on Trish Groat who had much experience in therestaurant business with Bean's former partner, KogyArenson, but was a poor manager. Trish Groat was, ac-cording to the witnesses, a difficult person to work with.She was authoritative, vindictive, emotional, and crude.8When Christy, Fell, and Raymond went up to Bean tocomplain about Groat, the day manager, after Bean had,in effect, invited all the employees to come up at anytime, Trish Groat revealed her true nature by callingBean during the meeting, asking who was present andcomplaining about Sharon Fell not having completed herside work. Conspicuously, she did not mention Jackie,the other employee who was also responsible with Fellfor doing the side work on that shift. Groat immediatelyafter the meeting and in a fit of anger left her keys andstormed out of the restaurant, quitting. When Beanlearned of this, considering his insecurity, inexperience,and misplaced dependency on Groat, he was quite dis-turbed about it and called Groat to reassure her and toplead with her to come back to work because he couldnot get along without her. In a jesture of placating Groathe decided to call Fell in on Monday, her day off, to"straighten things out with her."Fell came in on her day off and, following the meetingat which Groat was present, Groat seized the opportuni-ty to get even with Fell for having "gone over herhead" by telling Bean that Fell had been disrespectfultoward him during that meeting and should be fired forsaying she was called in, on her day off, for such aminor matter. Not succeeding then in getting Fell fired,on the next day Groat told Bean that Fell had made afool out of him in the presence of other employees at thebirthday party, and had referred to him in a disrespectfulmanner. (Groat was playing on Bean's insecurity and ex-pressed fear of running the restaurant by himself.)That evening Bean, solely on the basis of what Groattold him, phoned Fell and fired her on the spot withoutgiving Fell an opportunity to say anything in her owndefense. Thus, Bean acted on Groat's statement alonewithout investigating whether it was true that Fell hadreally made the remark Groat accused her of making.Bean, in effect, surrendered his authority to Groat who,through Bean, whom she was manipulating, fired Fell forengaging in concerted activity in complaining to Bean(over Groat's head) about working conditions. By suchconduct, Respondent violated Section 8(a)(1) of the Act.NLRB v. Burn up & Sims, 379 U.S. 21 (1964).8 It is noted that Respondent did not call her to testify She was nolonger in the employ of Respondent at the time of trialThe Constructive Discharges of Cathy Raymond,Laurie Clark, Jeannette Alvaro, Cathy Sutton, andEvelyn M. ChristyOn the same evening that she was fired, Fell tele-phoned her fellow employees who, in turn, decided thatthey should meet for their own protection the followingmorning and discuss Fell's discharge. They met beforework but did not discuss Fell's discharge because, ac-cording to the night manager, one of the employees whowas to attend the meeting, Dawn Omilion, had informedTrish Groat of the planned meeting. Groat, in turn, in-formed Bean who then called a meeting of the employ-ees and announced new rules and more strict enforce-ment of old rules on a take-it-or-leave-it basis, thus caus-ing the constructive discharge of employees Cathy Ray-mond, Laurie Clark, Jeannette Alvaro, and CathySutton. Frank Paxton Lumber Co., 235 NLRB 582 (1978);Big Three Industrial Gas Co., 230 NLRB 392 (1977).Bean's intention was to quash any further employee dis-cussion of his business policies and practices which heconsidered a challenge to his authority and control. Thepromulgation of the rules, therefore, on March 31, was aviolation of Section 8(a)(1) of the Act. The rules wereinstituted as a response to the employees' protected con-certed activity and were intended to resolve what Beanviewed as the problem that such activity caused.After the meeting in which the new rules were insti-tuted by Bean, five employees decided to terminate theiremployment. They did so because they could not workunder the conditions laid down by Bean, particularly theprohibition against discussing work-related mattersamong themselves. Inasmuch as Bean repeatedly statedduring the meeting that if they did not like the rules theycould leave, it is reasonable to conclude that Bean in-tended and expected a few of the employees to leaveafter the meeting. The employees who left testified thatthe message they received from Bean was that he nolonger wanted them there. Moreover, the fact that Beanhad no meeting with the night staff revealed that theday-shift employees' protected activity was the catalystfor Bean's retaliatory conduct. By prohibiting the em-ployees from discussing Fell's discharge and other work-related matters, Bean conditioned the employees' contin-ued employment on their abandonment of their right toengage in conduct protected by Section 7 of the Act.Inasmuch as the employees were compelled to leavetheir jobs rather than relinquish their statutory rights,they were constructively discharged. Fidelity TelephoneCo., 236 NLRB 166 (1978); Koerner Waldorf Corp., 227NLRB 612 (1976).IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operation de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce. They are unfair labor practices KOGY'S INC207within the meaning of Sections 8(a)(1) and 2(6) and (7) ofthe ActCONCLUSIONS OF LAW1 Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act2 Respondent has interfered with, restrained, and co-erced its employees in the exercise of rights guaranteedin Section 7 of the Act and committed unfair labor prac-tices within the meaning of Section 8(a)(1) of the Act bythe following(a)Discharging employee Sharon Fell because she andfellow employees engaged in the protected concerted ac-tivity of discussing wages, hours, and working conditionswith Respondent and with one another(b)Promulgating new work rules and conditions ofemployment and discipline for failure to abide by themin order to discourage employees' protected concertedactivity of discussing Respondent's conduct and policy asit related to wages, hours, and working conditions andemployee discipline(c)Constructively discharging employees Cathy Ray-mond, Laurie Clark, Jeannette Alvaro, Cathy Sutton,and Evelyn M Christy because they engaged in concert-ed activity in the exercise of the rights guaranteed inSection 7 of the ActTHE REMEDYHaving found that Respondent engaged in unfair laborpractices, I shall recommend that it cease and desisttherefrom and take certain affirmative action to effectu-ate the policies of the Act, including the posting of ap-propriate noticesThe General Counsel has proven by a preponderanceof the credible evidence that Respondent has engaged inall the unfair labor practices alleged in the complaintAccordingly, I shall recommend that Respondent ceaseand desist from engaging in the conduct described inparagraphs 7 through 9 of the complaint or in any like orrelated manner interfering with, restraining, or coercingemployees in the exercise of Section 7 rights and givingforce to any of the new rules, procedures, or disciplinedescribed in paragraphs 8(a) and (b) of the complaintI shall also recommend that Respondent void the dis-charge given Sharon Fell, and remove from Respond-ent's files any reference to Fell's discharge or resigna-tions of employees Cathy Raymond, Laurie Clark, Jean-nette Alvaro, Cathy Sutton, and Evelyn M Christy, andmake them whole for any loss of pay which they havesuffered as a result of the interference with and restraintand coercion of its employees in the exercise of therights guaranteed in Section 7 of the Act Backpay pro-vided herein with interest thereon is to be computed inthe manner prescribed in F W Woolworth Co, 90 NLRB289 (1950), and Florida Steel Corp, 231 NLRB 651(1977)[Recommended Order omitted from publication ]